FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                    February 4, 2008
                      UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                                  TENTH CIRCUIT



 THOMAS E. SCHERER,

          Plaintiff-Appellant,
 v.                                                      No. 07-3084
 STATE OF KANSAS; CITY OF                        (D.C. No. 06-CV-2446-JWL)
 MERRIAM, KANSAS; CITY OF                                (D. Kansas)
 DESOTO, KANSAS,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before BRISCOE, EBEL, and McCONNELL, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is,

therefore, submitted without oral argument.



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Plaintiff-Appellant Thomas Scherer, a non-prisoner appearing pro se,

appeals the dismissal of his 42 U.S.C. § 1983 complaint without prejudice. Along

with his complaint, Scherer filed an application to proceed in forma pauperis

under 28 U.S.C. § 1915, which the district court denied after finding that Scherer

had the financial resources to pay the filing fee. After Scherer failed to pay the

filing fee, the district court dismissed his complaint without prejudice. We have

jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

      Scherer filed this action on October 16, 2006, alleging that Kansas state,

county, and city officials employ an unlawful racial classification system. The

complaint was accompanied by an application for leave to proceed in forma

pauperis. The district court ultimately denied Scherer’s initial application based

on the limited information provided in the accompanying financial affidavit, but

granted Scherer leave to file a new application containing more complete and

updated financial information. On December 22, 2006, Scherer filed a second

application for leave to proceed in forma pauperis. A magistrate judge held a

hearing on the matter and asked Scherer numerous questions about his financial

status. After this hearing, the magistrate judge again denied Scherer’s application

and informed Scherer that his complaint would be dismissed if he did not pay the

filing fee by February 1, 2007. After Scherer failed to pay the filing fee, the

magistrate judge issued a report recommending that the case be dismissed.




                                          2
Accordingly, on March 7, 2007, the district court dismissed the case pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure.

      “We review dismissals under Rule 41(b) for abuse of discretion.” Nasious

v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007). After

reviewing the record, including the financial affidavits Scherer filed with the

district court, and Scherer’s arguments, we conclude that the district court did not

abuse its discretion. Rule 41(b) permits a trial court to dismiss an action if the

plaintiff fails to comply with a court order. See Cosby v. Meadors, 351 F.3d

1324, 1327 (10th Cir. 2003). Sherer failed to pay the required filing fee, despite

being informed that his case would be dismissed otherwise.

      The district court’s conclusion that Scherer had the ability to pay the filing

fee is supported by the record. Whether to grant leave to proceed in forma

pauperis is within the sound discretion of the trial court. Lister v. Dep’t of

Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005). Here, the district court gave

Scherer more than one opportunity to show that he lacked the means to pay the

filing fee, and the magistrate judge went so far as to hold a hearing on the matter.

The financial affidavits Scherer filed in the district court establish that his

monthly income exceeded his monthly obligations by several hundred dollars; that

he owned his home, with a value of nearly $100,000, without debt; and that he

also owned two automobiles, with a value of $14,000, debt-free. In addition,

Scherer testified at the hearing on his application that he planned to attend

                                           3
graduate school, which would cost $7,500, and that he would pay his own tuition.

On this basis, we cannot conclude that the district court abused its discretion in

finding that Scherer had the financial resources to pay the $350 filing fee.

       Scherer points out that a Kansas state court permitted him leave to proceed

in forma pauperis in state litigation, and he argues that the district court should

have applied comity to permit Scherer to proceed in forma pauperis in the present

case. However, as the district court explained, the legal standard that applied in

the state case is not the same as the legal standard set forth in the federal in forma

pauperis statute, 28 U.S.C. § 1915. See Memo. & Order, Vol. I, Doc. 5, at 6.

Further, we note again that the district court has broad discretion in determining

whether to grant or deny an application to proceed in forma pauperis. The fact

that one court concludes that a plaintiff is not able to bear the costs of litigating

does not bind all other courts to reach the same conclusion in subsequent

litigation. This is particularly so because a person’s financial fortunes can change

dramatically in a short period of time, and an application to proceed in forma

pauperis should be evaluated in light of the applicant’s present financial status.

See Holmes v. Hardy, 852 F.2d 151, 153 (5th Cir. 1988) (“[P]ast decisions

regarding one’s pauper status are not determinative of one’s present financial

condition. Indeed, under 28 U.S.C. § 1915(a), a federal court should redetermine

IFP status each time a new petition is filed . . . .”).




                                             4
      For substantially the same reasons set forth in the magistrate judge’s report

and recommendation and the district court’s order, we AFFIRM the dismissal of

this action. We DENY plaintiff’s motion to proceed in forma pauperis on appeal.


                                             Entered for the Court


                                             Mary Beck Briscoe
                                             Circuit Judge




                                         5